Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should be corrected to English. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: P7 and P71 of the disclosure recites “…plurality of battery cells is…”, P40 of the disclosure recites “It is of advantage if the plurality of battery cells is connected”. Similar minor informalities exist throughout the disclosure. 
Appropriate correction is required.
Drawings
The drawings are objected to because the drawings do not show every feature of the invention specified in the claims; reference character 103, drawn to third temperature control structure, is not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Claim Objections
Claims 2-3 8, and 17 are objected to because of the following informalities:  Appropriate correction is required.
Claim 2 recites “…characterized in that the first element of the battery control system comprises at least one electrical component (8) and/or at least one electronic component (9) of the battery module (6) and that the second element of the battery control system is an electrical voltage convertor (12)”. Thus claim 2 requires only one of the italicized recitations above separated by the and/or. 
Claim 8, dependent on claim 2, recites “…the at least one electronic component (9) is integrated into a circuit board (90)”. In light of claim 2 not requiring the electronic component, when an electrical component is present this claim is met. Amending claim 2 to requiring both components, or amending claim 8 to specify the election of the electronic component is recommended. 
the second element of the battery control system comprises at least one electrical component (8) and/or at least one electronic component (9) of the battery module (6) and that the second element of the battery control system is an electrical voltage convertor (12)”. Thus claim 3 requires only one of the italicized recitations above separated by the and/or. 
Claim 17, dependent on claim 3, recites “…the at least one electronic component (9) is integrated into a circuit board (90)”. In light of claim 3 not requiring the electronic component, when an electrical component is present this claim is met. Amending claim 3 to requiring both components, or amending claim 17 to specify the election of the electronic component is recommended. 
Claims 2-23 includes “and/or” leaving many instances where it is unclear what is positively being claimed. For the purpose of compact prosecution the separation and understanding of the claims will follow those as shown in claims 2 and 3 above.  
Claim 14 recites “characterized in that the plurality of battery cells (7) is connected” which will be interpreted as “characterized in that the plurality of battery cells (7) are connected”.
Claim 6 recites “characterized in that the plurality of battery cells (7) is embodied” which will be interpreted as “characterized in that the plurality of battery cells (7) are embodied”.
Claim Interpretation
Claim 1 recites “...on a face that is remote from the inner chamber…”. It is unclear what the face is, or what entity it is a part of. Using the broadest reasonable interpretation “a face” will be interpreted as on any structure or formed independently. 
The instant disclosure is silent in teaching a specific definition of “remote”, which is used throughout the claims. Using the broadest reasonable interpretation remote will be interpreted as 
Claim 4 recites “die-cast housing”. The instant disclosure does not expand on a “die-cast housing”, therefore using the broadest reasonable interpretation any housing made of metal will meet this limitation. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the covering element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the third temperature control structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the electrical component (8) " in line 5, “the electronic component” in line 5, and “the electrical voltage converter” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the covering element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 9-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 6,586,132 B1).
Regarding claim 1, Fukuda teaches a battery comprising a first housing element, or cooling box 3 and a second housing element, or middle lid 4, which jointly form an inner chamber (Fig. 3),
2, the battery module being arranged in the inner chamber said battery cells 2 being connected in an electrically conductive manner in series with one another (Col. 4 [17-13]; Fig. 3), and 
a first element of a battery control system, or connectors 12 arranged in the inner chamber (Col. 4 [63-67]; Fig. 5)
	wherein the first housing element, or cooling box 3 forms a first temperature control structure 21 on a face that is remote from the inner chamber (Col. 5 [32-37]; Fig. 3.11), 
wherein the second housing element 4 is connected to a third housing element, or outer lid 5 (Col.4 [5-23]; Fig.2) while forming a second temperature control chamber, or distributing headers 35 through which the temperature control fluid will flow (Col. 5 [51-55], Col. 6 [23-30]; Fig.5.8), and 
	wherein the third housing element, or outer lid 5 receives a second element, or electrode terminals (Col. 4 [8-13]; Fig. 3) of the battery control system. 
Regarding claim 5, Fukuda teaches the first housing element and the second housing element are connected in a fluid-tight manner to one another, or connected so there is no danger of coolant leak (Col. 6 [8-15]). 
Regarding claim 6, Fukuda teaches the plurality of battery cells are embodied as prismatic battery cells (Col. 2 [14-17]). 
Regarding claim 9, Fukuda teaches a covering element, or cases 14 that are arranged on the first housing element 3 while jointly with the first temperature control structure forming a first temperature control chamber, or coolant passages 18/21 through which temperature control fluid may flow (Col. 6 [1-15]; Fig. 3). 
claim 10, Fukuda teaches the battery comprises a first connection, or inlet 10 that is configured to convey temperature control fluid, or coolant to the battery and a second connection, or outlet 11 that is configured to discharge the temperature control fluid, or coolant from the battery, wherein the battery has temperature control fluid ducts, or passages and troughs 40/22 that are configured in a manner that temperature control fluid may flow through the first temperature control chamber 21 and the second temperature control chamber 35 in series or parallel (Col. 4-5 [52-40]; Fig. 3. 5. 9).
Regarding claim 11, Fukuda teaches the covering element 14 is connected to the first housing element 3 in a material-bonded manner, or the covering element is connected to the first housing element using a material, or part/lids bonded to each and thus together (Col. 4-5)
Regarding claim 12, Fukuda teaches the second housing element 4 forms a second temperature control structure, or distributing headers 35 (Col. 5 [51-61]; Fig. 5).  
Regarding claim 13, Fukuda teaches the first temperature control structure 21 is embodied as a flow distributing element (Col. 5 [32-61]; Fig. 11.15).  
Regarding claim 14, Fukuda teaches the plurality of battery cells 2 are connected in a thermally conductive manner to a first inner face of the inner chamber, the first inner face being arranged directly adjacent to the first temperature control structure  
Regarding claim 18, Fukuda teaches the face on which the first housing element 3 forms a first temperature control structure 21 is remote from the second housing element 4 and wherein the face on which the second housing element is connected to the third housing element 5 is remote from the first housing element 3 (Fig. 3). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to at least claim 1 above, and further in view of Harada et al. (US 2015/0140388).
Regarding claim 4, Fukuda teaches the first housing element, second housing element, and/or third housing element can be made of a resin (Col. 4 [19-23]). 

Harada teaches that the container parts can be made of a resin, or die cast to have excellent heat conductivity and to be bonded closely together still using welding (P31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first housing element, second housing element, and/or third housing element of Fukuda as die-cast housings, as taught by Harada, to have excellent heat conductivity and to be bonded closely together still using welding. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
Claims 2-3, 7-8, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to at least claim 1 above, and further in view of Bachmann et al. (DE 102014007638 A1). 
Regarding claim 2, Fukuda teaches that the first element of the battery control system comprises at least one electrical component, or connectors 12 (Col. 4 [63-67]; Fig. 5). Fukuda teaches using the battery for a variety of uses including a vehicle (Col. 1-2). 

Bachmann teaches having a voltage converter 28 fixed to the top of an electrical energy storage unit 12 (P25; Fig. 1) to make a battery useable for many applications (P2-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the second element of the battery system of Fukuda be a voltage converter (as the third housing element of Fukuda is the top cover), as taught by Bachmann in order to make the battery useable for a variety of applications. 
Regarding claim 3, Fukuda teaches the second element of the battery control system comprises at least one electrical component, or electrode terminals (Col. 4 [8-13]; Fig. 3).  Fukuda teaches using the battery for a variety of uses including a vehicle (Col. 1-2). 
Fukuda is silent in teaching the second element of the battery control system is an electrical voltage converter; however, Bachmann, in a similar field of endeavor related to batteries with cooling systems teaches a voltage converter (P10-22).
Bachmann teaches having a voltage converter 28 fixed to the top of an electrical energy storage unit 12 (P25; Fig. 1) to make a battery useable for many applications (P2-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the second element of the battery system of Fukuda be a voltage converter (as the third housing element of Fukuda is the top cover), as taught by Bachmann in order to make the battery useable for a variety of applications. 
Regarding claim 7, Fukuda teaches the electrical component of the first element of the battery control system battery module is a cell connector 12 (Col. 4 [63-67]; Fig. 5). 
claim 16, modified Fukuda teaches that the electrical component of the battery module is a cell connector, or electrode terminals that connect the cells (Col. 4 [8-12]) and that at least one electronic component of the battery module is a part of a control system, or converter. 
Regarding claim 19, Fukuda teaches that the first element of the battery control system comprises at least one electrical component, or connectors 12 (Col. 4 [63-67]; Fig. 5). Fukuda teaches using the battery for a variety of uses including a vehicle (Col. 1-2). 
Fukuda is silent in teaching the second element of the battery control system is a DC converter; however, Bachmann, in a similar field of endeavor related to batteries with cooling systems teaches a DC converter (P10-25).
Bachmann teaches having a DC voltage converter 28 fixed to the top of an electrical energy storage unit 12 (P25; Fig. 1) to make a battery useable for many applications (P2-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the second element of the battery system of Fukuda be a voltage converter (as the third housing element of Fukuda is the top cover), as taught by Bachmann in order to make the battery useable for a variety of applications. 
Regarding claim 20, Fukuda teaches the second element of the battery control system comprises at least one electrical component, or electrode terminals (Col. 4 [8-13]; Fig. 3).  Fukuda teaches using the battery for a variety of uses including a vehicle (Col. 1-2). 
Fukuda is silent in teaching the second element of the battery control system is an DC converter; however, Bachmann, in a similar field of endeavor related to batteries with cooling systems teaches a DC converter (P10-25).
Bachmann teaches having a DC converter 28 fixed to the top of an electrical energy storage unit 12 (P25; Fig. 1) to make a battery useable for many applications (P2-5). 
. 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Bachmann as applied to at least claims 2 and claims 3 above respectfully and further in view of Yamagami et al. (US 2008/0152994).
Regarding claim 8, modified Fukuda teaches at least one electronic component, or a connector Col. 4 [63-67]; Fig. 5) that electrically connects the cells.
Modified Fukuda is silent in teaching the electronic component is integrated into a circuit board; however, Yamagami, in a similar field of endeavor related to batteries, teaches integrating or fixing the electronic components, such as connectors, into a circuit board (P11) to allow the cells to be used, operated and controlled (P6-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate the electronic components of modified Fukada into a circuit board, as taught by Yamagami, in order to have a module that can operated and adjusted. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 17, modified Fukuda teaches the second element of the battery control system comprises at least one electrical component, or electrode terminals (Col. 4 [8-13]; Fig. 3).  
Modified Fukuda is silent in teaching the electronic component is integrated into a circuit board; however, Yamagami, in a similar field of endeavor related to batteries, teaches integrating or fixing the electronic components, such as terminals, into a circuit board (P6. 11) to allow the cells to be used, operated and controlled (P6-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate the electronic components of modified Fukada into a circuit board, as taught by Yamagami, in order to have a module that can operated and adjusted. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to at least claim 1 above.
claim 21, Fukuda teaches the first housing element 3 and the second housing element 4 are connected in a fluid tight manner, or connected so there is no danger of coolant leak (Col. 6 [8-15]). 
Fukuda is silent in teaching a first sealing element can be arranged between the first housing element and the second housing element; however, Fukuda teaches structural members can be integrally joined by adhesive materials (Col. 7 [47-48]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a first sealing element arranged between the first housing element and the second housing element to better connect them in a fluid tight manner, as suggested by Fukuda. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding claim 22, Fukuda teaches the covering element or cases 14 are connected to the first housing element 3 in a material-bonded manner (Col. 6 [1-15]).
Fukuda is silent in teaching a second sealing element is arranged between the first housing element and the covering element however, Fukuda teaches structural members can be integrally joined by adhesive materials (Col. 7 [47-48]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a second sealing element arranged between the first housing element and the covering to better connect them in a fluid tight manner, as suggested by Fukuda. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
claim 23, Fukuda teaches the second battery housing element 4 forms a second temperature control structure, or distributing headers 35 and the third housing element 5 forms a third temperature control structure 37 (Col. 5; Fig. 5). 
Fukuda is silent in teaching a third sealing element, or welding or adhesive material is arranged between the second housing element and third housing element; however, Fukuda teaches structural members can be integrally joined by adhesive materials (Col. 7 [47-48]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a third sealing element arranged between the second housing element and the third housing element to better connect them in a fluid tight manner, as suggested by Fukuda. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R./            Examiner, Art Unit 1729     

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729